Citation Nr: 0840508	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-44 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1964 to 
September 1967.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which found that new and material evidence had not 
been submitted to reopen the claim for service connection for 
PTSD.  In January 2007, the veteran testified at a Travel 
Board hearing held at the RO.

In March 2007, the Board found that new and material evidence 
had been submitted to reopen the claim and remanded the claim 
for further development.


FINDINGS OF FACT

1.  The veteran did not service in combat while on active 
duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not shown to be related to a 
corroborated in-service stressor.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008), 38 
C.F.R. §§ 3.303, 3.304, 4.125 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 
881 (2007).

In March 2002 and May 2002 prior to the initial adjudication 
of the claim, the veteran was notified of the evidence not of 
record that was necessary to substantiate the claim.  He was 
told that he needed to provide the names of persons, agency, 
or company who had additional records to help decide his 
claim.  He was informed that VA would attempt to obtain 
review his claim and determine what additional information 
was needed to process his claim, schedule a VA examination if 
appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

The veteran was given notice of what type of information and 
evidence he needed to substantiate a claim for an increased 
rating in April 2007 should his service connection claim be 
granted.  It is therefore inherent in the claim that the 
veteran had actual knowledge of the rating element of an 
increased rating claim.

Therefore, the Board finds that adequate notice was provided 
to the appellant prior to the transfer and certification of 
the veteran's case to the Board and complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

Next, the statutes and regulations require that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  VA's duty to 
assist includes (1) obtaining records not in the custody of a 
federal department or agency; (2) obtaining records in the 
custody of a federal department or agency; (3) obtaining 
service medical records or other records relevant to active 
duty and VA or VA-authorized medical records; and, (4) 
providing medical examinations or obtaining medical opinions 
if necessary to decide the claim.  38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim. McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issues on appeal have been requested or 
obtained.  Further, VA medical examinations pertinent to the 
claim were obtained in June 1992 and March 2002.  Therefore, 
the available records and medical evidence have been obtained 
in order to make adequate determinations as to this claim.

In sum, the Board finds the duty to assist and duty to notify 
provisions have been fulfilled and no further action is 
necessary under those provisions.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2008).

VA considers diagnoses of mental disorders in accordance with 
the American Psychiatric Association: Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (1994) 
(DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD 
include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma 
and numbing of general responsiveness is indicated by at 
least three of seven symptoms; D) persistent symptoms of 
increased arousal are reflected by at least two of five 
symptoms; E) the duration of the disturbance must be more 
than one month; and F) the disturbance causes clinically 
significant distress or impairment in social, occupational, 
or other important areas of functioning.  DSM-IV, Diagnostic 
Code 309.81.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2008).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).
It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429 (1995); Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69 (1993); Hensley v. Brown, 5 
Vet. App. 155 (1993).  In determining whether documents 
submitted by a veteran are credible, the Board may consider 
internal consistency, facial plausibility, and consistency 
with other evidence submitted on behalf of the claimant.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of evidence is against the veteran's 
claim for service connection for PTSD.

The veteran claims that he has PTSD which is related to his 
service.  He claims that while serving as a cryptologist, he 
witnessed a race riot and torture of a North Vietnamese Army 
soldier, was subjected to sniper attacks, discovered the body 
of a soldier who had committed suicide, and unloaded body 
bags from a helicopter.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  A determination that a 
veteran "engaged in combat with the enemy" requires that 
the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile instrumentality.  VAOGCPREC 12-99 (Oct. 18, 1999), 
65 Fed. Reg. 6257 (2000).

The veteran's service personnel records show that he served 
as a crypto machine operator.  While service records show 
receipt of the National Defense Service Medal, Vietnam 
Service Medal with one Bronze Service Star, and Vietnam 
Campaign Medal, his service records do not demonstrate that 
he received any awards or decorations indicative of combat.  
The Board finds that the evidence does not show that it is as 
likely as not that the veteran engaged in combat with the 
enemy during his service.  The Board recognizes the veteran's 
assertions that he experienced combat stressors in service.  
However, the evidence of record does not demonstrate that his 
service included personal involvement in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  Therefore, the Board finds that the 
veteran did not participate in combat while in service and 
that corroborating evidence of the claimed events having 
actually occurred is required to support his claim and his 
reported stressors must be verified.  Doran v. Brown, 6 Vet. 
App. 283 (1994).  Furthermore, the veteran has not provided 
information with sufficient specificity for VA to attempt to 
verify his alleged stressful events with the service 
department.

The service medical records include September 1964 enlistment 
examination and September 1967 separation examination reports 
which reflect normal psychiatric evaluations.

VA medical records dated in September 1986 indicate that the 
veteran presented with complaints of depression and anger and 
was diagnosed with chronic dysthymic disorder and alcoholism 
by history.  Medical records dated in November 1991 indicate 
PTSD symptomatology.  A December 1991 record reflects a 
diagnosis of PTSD likely related to the veteran's childhood.

The veteran underwent a VA PTSD examination in June 1992.  On 
mental status examination, he did not appear to be anxious or 
depressed.  He was oriented times four and had good attention 
and memory.  His mood was euthymic with appropriate amounts 
of depression and anxiety.  His thoughts were coherent, 
logical, and goal-directed with the right associations.  He 
was not delusional and his judgment and insight were good.  
Diagnostic findings revealed a profile consistent with an 
anxiety and depressive reaction pattern.  He was diagnosed 
with dysthymic disorder.

VA medical records dated from February 1998 to February 1999 
reflect treatment for depression and major depressive 
disorder.

Private medical records dated from March 1999 to March 2002 
indicate diagnoses of and treatment for depression and 
dysthymic and major depressive disorders.  In August 2002, 
the veteran was diagnosed with dysthymic disorder, rule out 
PTSD.

The veteran was afforded a VA PTSD examination in March 2002.  
It was noted that his mood was full of range and self-
deprecating humor with evident tears and sadness.  He was 
oriented times three and was well-informed.  He denied 
delusions, hallucinations, and homicidal ideations, but 
admitted to at least three psychiatric hospitalizations for 
suicide attempts.  He recounted traumatic events in service 
that included witnessing a soldier commit suicide, trying to 
stop the brutal beating of a prisoner only to be threatened 
with a gun to his own head, and unloading dead and wounded 
soldiers from a helicopter.  The examiner opined that the 
veteran's diagnostic picture was a complex one in which the 
symptoms of PTSD and major depressive disorder interlocked 
and were inseparable and that he spent years denying the 
significance of his Vietnam experiences.  His true diagnosis 
was comingled between PTSD and depression and emerged from 
the history of his experience in Vietnam.  The examiner 
opined that veterans were exposed to trauma in Vietnam even 
without being a combatant and were clearly traumatized by 
those events.  The diagnoses were chronic severe PTSD and 
recurrent major depressive disorder.

VA medical records dated from March 2002 to March 2007 
indicate treatment for PTSD.  Co-authored medical reports 
from a VA social worker and VA physician dated in October 
2002 and February 2006 reflect a diagnosis of chronic and 
severe PTSD and indicate that the veteran experienced 
multiple traumas in a combat zone in Vietnam and suffered 
from a full range of PTSD symptoms including depression, 
sleep disorder, nightmares, intrusive recollections of the 
war, emotional numbing, poor concentration, feelings of 
hopelessness, rage episodes, and panic attacks.

In October 2006, he was diagnosed with bipolar and major 
depressive disorders, and PTSD.  An October 2006 mental 
health assessment reflects a past psychiatric history of 
inpatient hospitalization in 1986 for trying to stab himself, 
in 1994 after his divorce, and in 2000 for depression and 
suicidal ideation.  It was noted that while he was not in the 
field, he had flashbacks of "bodies and torture sessions" 
and had nightmares.  Records dated in May 2008 reflect a 
diagnosis of PTSD.

In January 2007 testimony before the Board, the veteran 
testified that his first stressful incident occurred in 
Saigon in the fall of 1965 when a truck load of ROKs 
(Republic of Korea Armed Forces) was subjected to a sniper 
attack that sent he and other soldiers running into a 
building and hiding under beds during the attack.  He 
testified that during January 1966 in Nah Trang, Vietnam, he 
witnessed a torture session conducted with the NVA that was 
supervised by a member of the "special forces."  He claimed 
that when he tried to stop the attack a "special forces 
guy" pointed a gun to his head and threatened to "blow his 
brains out."  During the incident, a man was beaten in the 
head by one or two other men and there was blood everywhere, 
but the veteran testified that he did not report the incident 
to anyone.  He testified that in February or March 1966 he 
came upon the body of a fellow soldier whom he casually knew, 
who had committed suicide by blowing his head off.  When 
asked by the Veterans Law Judge whether he noticed a change 
in his personality, work behavior, or concentration after 
this incident, he stated that he could not remember.  He also 
testified that during a half-hour detail he helped unload 
body bags from a helicopter, but had trouble remembering the 
incident and could not recall whether his sleep patterns had 
changed after this incident.  Nor could he identify when 
after his separation from service that his nightmares began.  
He further testified that he did not seek psychiatric 
treatment until 1986.

VA was unable to verify the veteran's stressors because he 
did not provide relevant information with sufficient 
specificity about the claimed stressors capable of 
verification.  While he provided a detailed account of a race 
riot, the torture of a NVA soldier, sniper attacks, the 
suicide of a fellow soldier, and the unloading of body bags, 
he never provided the names of any of the soldiers that were 
involved in any of these incidents, including the name of the 
soldier who committed suicide or the name of the soldier who 
put a gun to his head.  Finally, his accounts of in-service 
stressors include duties such as unloading body bags that are 
inconsistent with the duties of a cryptologist.  The duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).

The Board has considered the positive opinion expressed in 
the March 2002 VA PTSD examination, in addition to the 
October 2002 and February 2006 opinions of the VA social 
worker and VA physician which related the veteran's PTSD to 
his service.  However, the March 2002, October 2002, and 
February 2006 VA opinions that diagnosed PTSD related to his 
service are based upon stressors whose occurrence has not 
been corroborated by the evidence of record and are based 
solely on the subjective account of the veteran.  The Board 
is not bound to accept medical opinions that are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence or based upon an 
inaccurate factual background.  Black v. Brown, 5 Vet. 
App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); 
Reonal v. Brown, 5 Vet. App. 458 (1993).

The veteran's post-service medical records are negative for 
any diagnosis of PTSD until many years after separation from 
active service.  A significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Further, while the 
competent medical evidence shows that the veteran has PTSD, 
the record does not include a competent medical opinion which 
relates PTSD to any corroborated stressor during the 
veteran's active duty.  The record contains no post-service 
medical records demonstrating that the veteran currently 
suffers from PTSD that meets the requirements of 38 C.F.R. 
§ 4.125 and DSM-IV, based upon a corroborated in-service 
stressor.  In the absence of competent medical evidence 
linking any current PTSD to a corroborated in-service event, 
service connection must be denied.

The Board recognizes the contentions of the veteran and his 
family as to the diagnosis and relationship between his 
service and the claimed disability.  Lay statements are 
considered to be competent evidence when describing the 
features or symptoms of an injury or illness.  Falzone v. 
Brown, 8 Vet. App. 398 (1995).  As laypersons, however, they 
are not competent to provide an opinion requiring medical 
knowledge, such as a diagnosis, or an opinion relating to 
medical causation and etiology that requires a clinical 
examination by a medical professional.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  The Board finds that the veteran's account 
of his PTSD stressors is not corroborated by the evidence of 
record.  His statements alone are not sufficient evidence to 
show that it is at least as likely as not that the claimed 
stressors occurred.  As a result, his assertions do not 
constitute competent medical evidence that his current PTSD 
is a result of his service or any in-service stressors.

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not support a finding that any current PTSD was incurred in 
or aggravated by service or that is related to service or to 
any corroborated incident herein.  Therefore, because the 
preponderance of the evidence is against the claim, service 
connection for PTSD must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

Service connection for PTSD is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


